SULLIVAN, Chief Judge
(concurring):
This Court should not resolve the granted issues concerning the military crime of burglary solely on the basis of the “any obstruction” language of paragraph 55c(2), Manual for Courts-Martial, United States, 1984. A presidential regulation cannot dictate the scope or meaning of a congressional enactment such as Article 129, Uniform Code of Military Justice, 10 USC § 929. See United States v. Watson, 31 MJ 49, 52 (CMA 1990). The proper basis for construing this Federal statute is that noted by Congress itself, namely: the common law of burglary at the time our Code was enacted. United States v. Knight, 15 MJ 202, 205 (CMA 1983); United States v. *68Kluttz, 9 USCMA 20, 22, 25 CMR 282, 284 (1958). See United States v. Brandenburg, 144 F.2d 656 (3d Cir.1944). Cf. Taylor v. United States, — U.S. -, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990); United States v. Spencer, 839 F.2d 1341 (9th Cir.), cert. denied, 487 U.S. 1238, 108 S.Ct. 2908, 101 L.Ed.2d 939 (1988). See generally Sutherland Stat Const § 50.02 (4th ed. 1984 Rev.).
The pertinent question of law presented in this case is whether shoving aside a lowered Venetian blind enclosing an opened window would be a “breaking” at common law. Appellant impliedly asserts that a Venetian blind is not a security device for the home whose movement is required by the common law to establish a “breaking” for purposes of a burglary conviction. See Cook v. State, 63 Ga.App. 358, 11 S.E.2d 217 (1940). He further argues that a Venetian blind surely cannot be considered such a protective device where the record does not disclose whether its slats were open or closed. I disagree.
First, a fully extended Venetian blind cannot be reasonably equated to the curtain of indeterminate size and substance which was at issue in Cook v. State, supra. At common law, the particular attributes of the object were important in determining or assessing its status as a security device. See 2 J. Bishop, A Treatise on Criminal Law § 91.2 at 70 (9th ed. 1923). Second, there may be circumstances in which a fully drawn Venetian blind covering an open window might reasonably be considered a security device to protect a person’s home. For example, in a tropical climate where air conditioning is not available and a closed window is not practicable, even a fragile barrier, properly arranged, might prevent entry or provide a warning concerning intruders. Third, since appellant pleaded guilty in this case, he cannot now complain of an undeveloped factual record on this question. See United States v. Harrison, 26 MJ 474 (CMA 1988).
Finally, I note that the change in the Manual provisions explaining a “breaking” for purposes of a burglary conviction at a court-martial does not otherwise support appellant’s arguments in this case.1 The open-window-negligence theory implicitly recognized in paragraph 208, Manual for Courts-Martial, United States, 1969 (Revised edition) and 1951, did not apply to the moving of objects other than the partially opened window itself. Moreover, the concern at common law with the negligent security efforts of the homeowner, rather than the criminal acts of the housebreaker, had somewhat dissipated by the time of the enactment of our Code. Despite the earlier Manual suggestions to the contrary, movement of a partially open window to gain entry was considered a breaking at common law by the time Article 129 was enacted. See Bishop, supra § 91.4 at 71; A Treatise on the Law of Crimes (Clark & Marshall) § 13.03 at 877 (6th ed. 1958).2 Annotation, Entry through partly opened door or window as burglary § 2, 70 A.L.R. 3d 881, 883-85.
In this light, I conclude that paragraph 55c(2), 1984 Manual, supra, properly ex*69plained the common law of burglary and the “breaking” required for this crime by Article 129. Moreover, appellant’s pleas establish this offense under this standard. Accordingly, I join the majority opinion in affirming the decision below in this case.

. The version of paragraph 208 in the Manual for Courts-Martial, United States, 1969 (Revised edition), and that of 1951, states that "to enter ... through an open window ... even if left only slightly open and pushed farther open by the person entering, will not constitute a breaking.” Paragraph 55c(2), Manual for Courts-Martial, United States, 1984, states that “opening wider a ... window already partly open but insufficient for entry ... is a sufficient breaking.”


. The Fourth Edition (Kearney) of Clark and Marshall, A Treatise on the Law of Crimes § 406 at 535-36 (1940), recognizes the legal theory that the negligence of the homeowner in leaving a window partially open may preclude a finding of breaking at common law. The Fifth Edition (Kearney) of this same work (1952) questions the efficacy of this restriction on breaking. (§ 410(a) at 582). The Sixth Edition (Winger-sky) (1958) discounts this view, citing a 1946 state court case where some movement of the partially opened window was sufficient for a breaking (§ 13.03 at 878 n. 36).